Leonard Berkowitz, Esq. Town Attorney, Orchard Park
You have asked whether a town has the authority to appoint auxiliary police.
The New York State Defense Emergency Act establishes procedures and provides special powers in the event of enemy attack (McKinney's Unconsolidated Laws, § 9101, et seq.). In order to prepare for an attack, counties and cities are required to recruit, equip and train auxiliary police or special deputy sheriffs in sufficient numbers to maintain order and control traffic and to perform such other police and emergency civil defense functions as may be required during and after attack (id., § 9123[22]). We are not aware of any authorization for a town to establish the position of auxiliary police officer.
We conclude that towns are not authorized to establish the position of auxiliary police officer.